Action for trespass involving the true location of the boundary line between the lands of plaintiff and defendants, admittedly adjoining property owners.
From a verdict and judgment in favor of the defendants, the plaintiff appealed. *Page 813 
The only exception in the record relates to his Honor's refusal to give one of plaintiff's special prayers for instructions. While the prayer, as requested, probably states a correct principle of law, as an abstract proposition, yet we think it was properly refused under the evidence in the instant case. It omitted all reference to the marked lines; and these should have been considered by the jury, even under the facts stated in the prayer.
No error.
(761)